Exhibit 10.3

NIC INC. 2014 AMENDED AND RESTATED
 STOCK COMPENSATION PLAN
 
Restricted Stock Agreement
 
NIC Inc., a Delaware corporation (the "Company"), seeks to provide a means by
which the Company, through the grant of the Shares (as defined below) to
[executive name] ("Grantee"), may retain the Grantee’s services and motivate the
Grantee to exert his or her best efforts on behalf of the Company and any
Affiliate;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:
 
1.             Grant of Restricted Stock. The Company hereby grants to Grantee,
as of [date] (the “Grant Date”) [number] shares of the Company’s $0.0001 par
value Common Stock (the “Shares”), subject to the restrictions, terms,
conditions and other provisions of this Restricted Stock Agreement (the
“Agreement”) and of the NIC Inc. 2014 Amended and Restated Stock Compensation
Plan (the “Plan”), which restrictions, terms, conditions and other provisions
are incorporated herein by this reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this
Agreement.
 
Following the lapse of all restrictions and the compliance with all terms and
conditions set forth in this Agreement and the Plan (subject to any adjustment
to the number of Shares as provided in Section 3 hereof), a certificate for the
Shares granted pursuant to this Agreement will be issued to Grantee or in lieu
of a certificate, the Shares issued to Grantee pursuant to this Agreement may be
registered as book entry shares with the Company's transfer agent.
Notwithstanding the foregoing, in the event of separation or termination of the
Grantee’s employment with the Company for any reason, including as a result of
the Grantee’s retirement, death or disability, all unreleased, restricted Shares
shall be forfeited upon such separation or termination.
 
2.             Restrictions.
 
(a)           No Shares shall be released from restrictions until the
anniversary of the Grant Date specified on Exhibit A  and compliance with any
other conditions specified on Exhibit A  of this Agreement, subject to earlier
release pursuant to the terms of this Agreement (the “Release Date”).
 
(b)           From the date of this Agreement until the Release Date, Grantee
shall not sell, assign, exchange, transfer, pledge, hypothecate or otherwise
dispose of or encumber any of the Shares.
 
3.             Terms and Conditions.
 
(a)           Adjustments in Event of Change in Common Stock. If any change is
made in the Shares, without the receipt of consideration by the Company (through
merger, consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the number of Shares will be appropriately adjusted in the class(es)
and number of shares and price per share of stock of those subject Shares in
such manner as the Board may deem equitable to prevent substantial dilution or
enlargement of the rights granted to the Grantee; provided, however, that no
such adjustment shall cause the Company to issue a fractional share. Such
adjustments shall be final, binding and conclusive. (The conversion of any
convertible securities of the Company shall not be treated as a transaction not
involving the receipt of consideration by the Company.)
 
(b)          Rights as a Stockholder. Subject to the terms of this Agreement,
the Grantee shall have all the rights and privileges of a stockholder of the
Company while the Shares are subject to stop-transfer instructions, or otherwise
held in escrow, including the right to vote and to receive dividends (if any).
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           No Rights to Continued Relationship. The Shares shall not confer
upon the Grantee any right with respect to continuance of employment by the
Company or by an Affiliate, nor shall it interfere in any way with the right of
his or her employer to terminate his or her employment at any time.  The Shares
shall not confer upon the Grantee any right with respect to continuance of a
directorship of the Company or of an Affiliate, nor shall it interfere in any
way with the right of the stockholders to remove him or her as a director at any
time.
 
The Shares shall not confer upon the Grantee any right with respect to
continuance of any consulting arrangement with the Company or any Affiliate, nor
shall it interfere in any way with the right of the Company or an Affiliate, as
the case may be, to terminate any such arrangement.
 
(d)           Compliance with Other Laws and Regulations. This Agreement and the
obligation of the Company to sell and deliver Shares hereunder, shall be subject
to all applicable federal and state laws, rules, and regulations, and to such
approvals by any government or regulatory agency as may be required. The Company
shall not be required to issue or deliver any certificates for Shares prior to
the completion of any registration or qualification of such Shares under any
federal or state law, or any rule or regulation of any governmental body which
the Company shall, in its sole discretion, determine to be necessary or
advisable.
 
To the extent applicable, it is intended that this Agreement and the Plan either
be exempt from or comply with the provisions of Section 409A of the Code. This
Agreement and the Plan shall be administered in a manner consistent with this
intent, and any provision that would cause this Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force or effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Grantee).
 
(e)            Withholding Taxes. The Grantee agrees to make appropriate
arrangements with the Company or Affiliate, as the case may be, for the
satisfaction of all federal, state and local income and employment tax
withholding requirements applicable to the lapse of restrictions on the Shares.
No certificates representing Shares will be delivered until the Grantee has made
acceptable arrangements for these withholding requirements. Unless denied by the
Committee, the Grantee may elect to pay all minimum required amounts of tax
withholding, or any part thereof, by electing to transfer to the Company, or
have withheld from any shares otherwise eligible to be delivered under this
Agreement, shares of Common Stock having a value equal to the minimum amount
required to be withheld under federal, state or local law or such lesser amount
as may be elected by the Grantee. The value of shares of Common Stock to be
transferred to the Company shall be the fair market value of the shares on the
date that the amount of tax to be withheld is to be determined (the “Tax Date”),
as determined by the Company. Any such elections by the Grantee to have shares
of Common Stock withheld for this purpose will be subject to the following
restrictions:
 
(i)            All elections must be made prior to the Tax Date;
 
(ii)           All elections shall be irrevocable; and
 
(iii)          If the Grantee is an officer or director of the Company within
the meaning of Section 16 of the Securities Exchange Act of 1934 (“Section 16”),
the Grantee must satisfy the requirements of such Section 16 and any applicable
rules thereunder with respect to the use of Common Stock to satisfy such tax
withholding obligation.
 
4.             Investment Representation. The Company may require that the
Grantee furnish to the Company, as a condition of acquiring stock hereunder, (a)
written assurances satisfactory to the Company, or counsel for the Company, as
to the Grantee’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company, or counsel for the Company, who is knowledgeable and experienced in
financial and business matters, and that he or she is capable of evaluating,
alone or together with the purchaser representative, the merits and risks of
acquiring the Shares; and (b) written assurances satisfactory to the Company, or
counsel for the Company, stating that the Grantee is acquiring the stock for the
Grantee’s own account and not with any present intention of selling or otherwise
distributing the stock. The Company may (a) restrict the transferability of the
stock and require a legend to be endorsed on the certificates representing such
stock, as appropriate to reflect resale restrictions, if any, imposed by the
Board or as appropriate to comply with any applicable state or federal
securities laws, rules or regulations; and (b) condition the issuance and
delivery of stock upon the listing, registration or qualification of such stock
upon a securities exchange or quotation system or under applicable securities
laws. The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (a) the issuance of stock has been
registered under a then currently effective registration statement under the
Securities Act, or (b) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
5.             Grantee Bound by the Plan. The Grantee agrees to be bound by all
the terms and provisions of the Plan. To the extent that the terms of this
Agreement are inconsistent with the terms of the Plan, the terms of the Plan
shall govern. The captions used in this Agreement, and the Plan are inserted for
convenience and shall not be deemed a part of the Agreement for construction or
interpretation.
 
6.             Governing Law. This Agreement and the Plan shall be construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws principles.
 
7.             Notices. Any notice to the Company or the Board that is required
to be made under the terms of the Agreement or under the terms of the Plan shall
be addressed to the Company in care of its Compensation Committee Chairman at
25501 West Valley Parkway, Suite 300, Olathe, Kansas 66061, with a copy to its
General Counsel at the same address.  Any notice that is required to be made to
the Grantee under the terms of the Agreement or under the terms of the Plan
shall be addressed to him or her at the address indicated below:
 



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------






unless the Grantee notifies the Company of his or her address change in writing
as provided in this Section 7 in which case the notice shall be addressed to the
Grantee at his or her new address. A notice under this Section 7 shall be deemed
to have been given or delivered upon personal delivery or upon deposit in the
United States mail, by registered or certified mail, postage prepaid and
properly addressed as provided in this Section 7.
 
* * * * *
 
 
3
 
 